Citation Nr: 0805521	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-03 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at Legacy Health 
System Good Samaritan Hospital and Medical Center on June 16, 
2004.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from January 
2001 to September 2001 and from January 2003 to June 2003.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center in 
Portland, Oregon (VAMC).  A notice of disagreement was 
received in September 2005, a statement of the case was 
issued in January 2006, and a substantive appeal was received 
in February 2006.  A Board hearing at the local RO was 
scheduled in January 2007; however, the veteran failed to 
appear and he has not submitted a request for a new hearing.  

The appeal is REMANDED to the VAMC in Portland, Oregon.  VA 
will notify the appellant if further action is required.


REMAND

The veteran is seeking payment for private medical care 
rendered on June 16, 2004 at Legacy Health System Good 
Samaritan Hospital and Medical Center (Good Samaritan) under 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556 (1999).  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000 - 1008 (2007).  According to 
the evidence of record, it appears that the veteran 
intentionally overdosed on medication and was taken by family 
members to the emergency room at Legacy Health System Mt. 
Hood Medical Center (Mt. Hood).  Although the circumstances 
are unclear, it appears that at some point he was transferred 
to Good Samaritan for a psychiatric evaluation.  At this 
point, it does not appear that a request for reimbursement 
and/or payment for any expenses incurred while at Mt. Hood 
has been submitted.  The VAMC initially denied the veteran's 
claim because a prudent layperson would not have reasonably 
viewed the visit as an emergency or thought that a delay in 
seeking treatment would have been hazardous to life or 
health.  Subsequently, in the statement of the case, the VAMC 
found that the veteran was determined to be stable for 
transfer on June 16, 2004, and, therefore, did not meet the 
requirements for payment beyond that date.  However, there is 
no documentation in the claims file to support these 
findings.  The Board believes that additional development is 
necessary to allow for informed appellate review.  

Initially, the Board finds that the distances between Mt. 
Hood and Good Samaritan as well as the nearest VA medical 
facility capable of treating the veteran for the medical 
problems presented on June 16, 2004 should be documented in 
the claims file.  

Further, the emergency room records from Mt. Hood as well as 
any records concerning the transfer of the veteran to Good 
Samaritan have not been requested.  Moreover, with respect to 
the June 16, 2004 treatment at Good Samaritan, it appears 
that the claims file may not include all the medical records 
as it only contains the psychiatric admission summary, but no 
clinical notes.  The Board finds that all of these records 
are necessary for informed appellate review.  Thus, the VAMC 
should request all records from Mt. Hood concerning the 
treatment of the veteran for his overdose of medication, 
which lead to the June 16, 2004 treatment at Good Samaritan.  
Moreover, the VAMC should request any additional treatment 
records, if any, from Good Samaritan pertaining to the June 
16, 2004 treatment.   

Moreover, the veteran indicated in his substantive appeal 
that he had spoken with Dr. Matucci at the VAMC while 
admitted at Good Samaritan.  In his notice of disagreement, 
he also indicated that he was on the phone with VA when 
admitted to the emergency room at Mt. Hood.  The Board finds 
that the VAMC should associate any VA treatment records 
concerning contact between the veteran and Dr. Matucci or any 
other VA medical personnel pertaining to the June 16, 2004 
private treatment.  

Although a December 2005 letter to the veteran indicated that 
a VA clinician had reviewed the veteran's claim, there is no 
documentation in the claims file of any review by a VA 
clinician.  Thus, the Board also finds that a VA medical 
opinion is necessary to determine whether the care provided 
on June 16, 2004 at Good Samaritan was for an emergent 
condition and whether a VA facility was feasible available.    

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should document for the 
claims file the distances between Mt. 
Hood and Good Samaritan as well as the 
nearest VA medical facility capable of 
treating the veteran for the medical 
problems presented on June 16, 2004.

2.  Appropriate action should be taken to 
obtain copies of all pertinent records 
from Mt. Hood concerning the treatment of 
the veteran for his overdose of 
medication, which lead to the June 16, 
2004 treatment at Good Samaritan, as well 
as any additional treatment records, if 
any, from Good Samaritan pertaining to 
the June 16, 2004 treatment.  If such 
records are not available, it should be 
clearly documented in the claims file.    

3.  Appropriate action should be taken to 
associate any VA treatment records as 
well as records of communications between 
the veteran and Dr. Matucci, or any other 
VA medical personnel, pertaining to the 
June 16, 2004 private treatment.  If such 
records are not available, it should be 
clearly documented in the claims file.    

4.  Thereafter, the claims file should 
be sent to an appropriate VA medical 
doctor who, after reviewing the file in 
its entirety, should address the 
following:

a.  Whether the treatment received on 
June 16, 2004 at Good Samaritan was for 
a medical emergency?  In this regard, 
was the treatment of such a nature that 
delay in obtaining the treatment would 
have been hazardous to life and health.

b.  If it is determined that the 
veteran was treated for a medical 
emergency condition, the physician 
should state when it ended (i.e. when 
did the veteran become stabilized).  In 
this regard, the physician should state 
whether at any time the veteran could 
have been safely transferred to a VA 
facility or whether the veteran could 
have reported to a VA facility for 
continuation of treatment for the 
disability.

c.  State whether a VA facility was 
feasibly available. In addressing this 
question, the physician should note 
whether the urgency of the veteran's 
medical condition, the relative 
distance of the travel involved in 
obtaining adequate VA treatment or the 
nature of the treatment made it 
necessary or economically advisable to 
use Good Samaritan.  The physician 
should also address whether VA had the 
ability to provide immediate treatment, 
and if not, whether any delay in 
treatment would have had a negative 
impact on the veteran's health.

A complete rationale for all opinions 
expressed should be given.

5.  Thereafter, the VAMC should review 
the veteran's claim and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



